Case:18-18627-JGR Doc#:42 Filed:03/13/19                Entered:03/13/19 08:10:34 Page1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
                               Bankruptcy Judge Joseph G. Rosania, Jr.


    In re:
                                                     Bankruptcy Case No 18-18627-JGR
    DENNIS K. OBDUSKEY,
                                                     Chapter 13
    Last four digits of SS#: 8785
    Employer’s Tax Identification
    No. [if any]: N/A

    Debtor(s).

                            ORDER RESCHEDULING HEARING

          THIS MATTER comes before the Court sua sponte. The Court, having reviewed
  the Court’s docket, finds that a conflict has arisen in the scheduling of the Court’s docket
  and, therefore,

           IT IS HEREBY ORDERED AND NOTICE IS HEREBY GIVEN that the hearing
  regarding confirmation of the Debtor's Amended Chapter 13 Plan filed December 20, 2018
  (Docket #34), scheduled for Thursday, March 14, 2019 at 10:00 a.m. is hereby VACATED
  AND RESCHEDULED for Thursday, March 21, 2019 at 10:00 a.m. in Courtroom B,
  United States Bankruptcy Court for the District of Colorado, U.S. Custom House, 721 19th
  Street, Denver, Colorado 80202-2508.

             Dated this 13th day of March, 2019.

                                                   BY THE COURT:


                                                   _____________________________
                                                   Joseph G. Rosania, Jr.,
                                                   United States Bankruptcy Judge
